Citation Nr: 0322387	
Decision Date: 09/02/03    Archive Date: 09/08/03

DOCKET NO.  02-14 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to 50 percent disability rating for post-
traumatic stress disorder (PTSD), currently rated as 30 
percent disabling.  

2.  Entitlement to a disability rating in excess of 50 
percent for PTSD. 


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

L. H. Eskenazi, Counsel




INTRODUCTION

The veteran had active military service from January 1944 to 
April 1946.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Diego, California, which denied the benefit sought on 
appeal.  

In the veteran's substantive appeal, VA Form 9, received at 
the RO in September 2002, he requested a BVA hearing at a 
local VA office before a Member of the Board.  By letter 
dated in September 2002, the veteran was notified that he was 
scheduled for a hearing on November 19, 2002, at the Los 
Angeles RO.  The veteran appeared at that hearing, which was 
held before one of the three undersigned Veterans Law Judges, 
and his case was forwarded to the Board.  However, in a 
February 2003 letter, the Board notified the veteran that the 
tape of his hearing did not record, and that the 
transcription could not be obtained.  In light of that 
situation, he was offered an opportunity for another hearing.  
He indicated that he wanted to attend a hearing before a 
member of the Board at the Los Angeles Regional Office.  In 
March 2003, the Board remanded the veteran's claim to the RO 
to schedule that hearing.   

According to a letter dated in March 2003, the veteran was 
scheduled for a second BVA hearing on May 13, 2003.  The 
veteran appeared at that hearing, which was held by one of 
the three undersigned Veterans Law Judges, and the case was 
returned to the Board.  However, it was subsequently 
discovered that the tape of that hearing was lost, and the 
transcription could not be obtained.  The veteran was 
notified of such by letter dated in June 2003, and he was 
offered another opportunity for a hearing.  The veteran 
responded in July 2003 that he would like to attend a hearing 
before a Veterans Law Judge at the Los Angeles RO.  

The Board regrets that the veteran has had to forego the time 
and expense to attend two BVA hearings, only to later find 
out that a transcript could not be obtained of either 
hearing.  This is an unusual and highly unfortunate 
circumstance.  Although the veteran still has the right to a 
hearing in this appeal, the Board has carefully reviewed the 
record and finds that the evidence as it stands supports a 50 
percent rating for PTSD.  As such, the Board will proceed to 
award the veteran a 50 percent rating for his PTSD in the 
decision below, and remand the issue of entitlement to a 
disability rating in excess of 50 percent for PTSD.  The 
Board finds no prejudice to the veteran in deciding part of 
this appeal prior to honoring his request for another 
hearing.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
In that regard, the decision below is favorable to the 
veteran, and the Board is preserving the veteran's right to a 
hearing by remanding the issue of entitlement to a rating in 
excess of 50 percent for PTSD, should the veteran wish to 
continue his appeal.
 
In light of the course of action that that Board is taking in 
this appeal, the issue on appeal (entitlement to an increased 
rating for PTSD, currently rated as 30 percent disabling) has 
been recharacterized into two separate issues (as reflected 
on page one of this decision), in order to reflect that two 
distinct actions are being taken in this case.  Additionally, 
as the veteran has already had two hearings in this appeal 
before two different Veterans Law Judges, this decision will 
be reviewed by a panel of three Veterans Law Judges, which 
includes the Judges who presided over the November 2002 and 
May 2003 hearings.

As a final preliminary matter, the Board notes that in April 
2000, the veteran submitted a claim for the following 
disabilities:  hearing impairment, shrapnel wounds to the 
left leg, right leg, and back, a dagger wound to the chin, 
and right ear drum damage.  The RO adjudicated the claim for 
hearing impairment, but it does not appear that the RO has 
developed any of the other claims.  The veteran resubmitted a 
copy of that same claim in November 2002.  As such, those 
issues are referred back to the RO for appropriate action.  


FINDING OF FACT

The veteran's PTSD is currently manifested by symptoms that 
include nightmares, flashbacks, intrusive thoughts, 
hypervigilance, and startle response; he has been attending 
PTSD group therapy on a weekly basis since 1991.


CONCLUSION OF LAW

The criteria for a 50 percent disability rating for PTSD have 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 
1991); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130, Diagnostic Code 
9411 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

This appeal arises out of the veteran's claim that his 
service-connected PTSD has worsened over the years.  

As a preliminary matter, the Board notes that shortly prior 
to the time that the veteran filed his claim for an increased 
rating, there was a significant change in the law.  On 
November 9, 2000, Congress enacted the Veterans Claims 
Assistance Act of 2000 (VCAA).  Pub. L. No. 106-475, 114 
Stat. 2096 (2000); 38 U.S.C.A. §§ 5103, 5103A (West Supp. 
2002).  Among other things, the VCAA amended 38 U.S.C.A. 
§ 5103 to clarify VA's duty to notify claimants and their 
representatives of any information that is necessary to 
substantiate a claim for benefits.  Under 38 U.S.C.A. 
§ 5103A, the VCAA codified VA's duty to assist, and provided 
that VA will make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
Implementing regulations for the VCAA are found at 38 C.F.R. 
§§ 3.102, 3.159.  

One of the requirements under the VCAA is that VA notify a 
claimant of any information or evidence that is necessary to 
substantiate the claim, including which portion of evidence 
the claimant should provide, and which portion VA will 
attempt to obtain.  38 U.S.C.A. § 5103; Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  A review of the 
claims file shows that this requirement was met, particularly 
as evidenced by a December 2001 letter in the claims file, 
which notified the veteran of the VCAA, including what type 
of evidence was needed to substantiate his claim, what 
evidence was needed from him, and what actions VA would take 
to assist him with the development of his claim.

The Board notes that the December 2001 VCAA letter 
essentially complied with the recent holding of Disabled 
American Veterans, et. al. v. Secretary of Department of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  That case 
held that 38 C.F.R. § 19.9(a)(2)(ii) (2002) is invalid to the 
extent it provides a claimant "not less than 30 days" to 
respond to a VCAA notification letter sent by the Board 
because it is contrary to 38 U.S.C.A. § 5103(b), which 
provides a claimant one year to submit evidence.  In this 
case, the VCAA notification letter was sent to the veteran by 
the RO and not the Board.  The RO's duty to notify, pursuant 
to 38 C.F.R. § 3.159(b), was not invalidated by the recent 
Federal Circuit decision.  Moreover, even though the December 
2001 letter asked the veteran to send additional evidence or 
information to the RO by the end of a 30-day time period from 
the date of the letter, more than one year has passed since 
that letter was issued, in compliance with 38 U.S.C.A. § 
5103(b).  Since that one-year time period has now expired, 
adjudication of his claim can proceed.

In addition to the foregoing, by rating decision dated in 
October 2001, and a statement of the case (SOC) dated in 
March 2002, the RO explained to the veteran the reasons why 
they found that the evidence did not support a rating in 
excess of 30 percent.  The SOC included the laws and 
regulations pertinent to claims for an increased rating for 
PTSD, including a copy of the rating criteria for evaluating 
PTSD.  In light of the foregoing, the Board is satisfied that 
the veteran was put on notice of the type of information 
needed to substantiate his claim for an increased rating, 
including what type of evidence he should submit, and what 
evidence the RO would assist him in obtaining.  See 
38 U.S.C.A. § 5103.

VA also has a duty under the VCAA to assist claimants in 
obtaining evidence necessary to substantiate a claim for 
benefits.  38 U.S.C.A. § 5103A.  Throughout this appeal, VA 
has assisted the veteran in obtaining relevant evidence.  The 
record contains the veteran's service medical records and VA 
treatment records.  As is clearly documented in the record, 
attempts have been made to secure all relevant records 
identified by the veteran, and the Board is unaware of any 
additional evidence that should be obtained prior to 
proceeding with this appeal.  In short, the Board concludes 
that the duty to assist the veteran was satisfied, and the 
case is ready for appellate review.  See 38 U.S.C.A. § 5103A.  

A brief review of the history of this case reveals the 
following.  The veteran served on active duty from January 
1944 to April 1946.  In 1998, he was awarded a Purple Heart 
for wounds received in action, and a Bronze Star Medal for 
meritorious achievement in ground combat against the enemy.  

The veteran was awarded service connection for PTSD in a 
September 1992 rating decision, and a 10 percent disability 
rating was assigned from January 1990.  In a December 1995 
rating decision, the disability rating for PTSD was increased 
to 30 percent, effective from November 1994.  In February 
2001, the veteran submitted a claim for a higher rating, 
which initiated the present appeal.  

According to the rating criteria for mental disorders, a 
mental disorder shall be evaluated "based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of examination."  
38 C.F.R. § 4.126(a).  PTSD is evaluated by applying the 
General Rating Formula for Mental Disorders.  Under those 
criteria, a 30 percent evaluation is assigned if there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 50 percent 
evaluation is assigned if there is occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment in short-term and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work relationships.  
38 C.F.R. § 4.130, Diagnostic Code 9411.

A review of the veteran's overall medical history reveals 
that he has been actively attending PTSD group therapy 
sessions since the early 1990's.  Looking at the more recent 
medical evidence of record, a February 2001 VA psychiatric 
progress note reveals that the veteran wanted to discuss the 
events at Iwo Jima and his feelings about what happened.  The 
examiner noted that the intrusive nature of these thoughts 
and other symptoms are "suggestive of pretty severe PTSD."  
A May 2001 VA clinical record reveals that the veteran was 
seen for an individual session.  It was noted that the 
veteran would take medications for his anxious mood.  He 
reported a fear of losing control, with anger reactions.  His 
Global Assessment of Functioning (GAF) score at that time was 
50.  

In July 2001, the veteran underwent a complete psychiatric 
evaluation, at VA's request.  The veteran reported that he 
had worked consistently for many years to block out memories 
of the war.  He reported recurrent nightmares, flashbacks, 
and intrusive thoughts about his experiences in World War II.  
He also reported hypervigilance and startle response.  He was 
not currently taking any psychiatric medication.  He reported 
social withdrawal, in that he did not report social contact 
outside of his group PTSD therapy and his family.  The 
diagnosis was chronic PTSD, with delayed onset.  His GAF was 
70.  The examiner commented that the veteran presented some 
mild impairment with respect to cognition on the mental 
status examination.  The examiner also found it noteworthy 
that although the veteran was not on psychiatric medication, 
he had been receiving group PTSD therapy for the last nine 
years.  

Most recently, a November 2002 VA medical statement was 
received, which is signed by both a PTSD psychiatrist and a 
PTSD social worker.  The statement indicates that the veteran 
suffered from guilt related to killings under friendly fire.  
The veteran was noted to keep himself busy to avoid intrusive 
thoughts of combat, although he reported nightmares and heavy 
feelings of sadness.  The veteran's wife reported a lot of 
emotional problems in the home.  In the examiners' opinions, 
the veteran's suffering was greater than the 30 percent 
awarded for his PTSD.  

The Board has thoroughly reviewed all the evidence of record, 
and finds that resolving any remaining doubt in favor of the 
veteran, the evidence as described above more closely 
approximates the criteria for a 50 percent disability rating 
for PTSD.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.  In 
that regard, the veteran has described disturbances in mood, 
such as sadness and intrusive thoughts, as well as 
nightmares, hypervigilance and social withdrawal.  In 
February 2001, the veteran was described as demonstrating 
symptoms of severe PTSD.  Additionally, in May 2001, the 
veteran's GAF score was 50, which corresponds with serious 
symptoms under the Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition, of the American Psychiatric 
Association (DSM-IV).  Although the veteran's GAF score was 
as high as 70 in the July 2001 examination, there are other 
instances in the record, albeit several years earlier, where 
the veteran's GAF score was lower.  For example in a December 
1994 VA examination, the veteran's GAF score was 35, which 
under the DSM IV reflects major impairment in areas such as 
work, school, family, judgment, thinking, or mood.  Thus, it 
appears that the veteran's PTSD symptoms have fluctuated in 
severity over time.  While the veteran's GAF score is only 
one of many factors to consider in evaluating PTSD, the Board 
also finds it significant that the veteran has attended PTSD 
group therapy since the early 1990's.  Taking into account 
all of the foregoing, and resolving any remaining doubt in 
the veteran's favor, the Board finds that a 50 percent rating 
for PTSD is warranted.

At this time the Board will not address whether the veteran's 
PTSD warrants a disability rating in excess of 50 percent, as 
that issue is the subject of the REMAND, following the ORDER 
below. 


ORDER

Subject to the rules and regulations governing awards of 
monetary benefits, a 50 percent disability rating for PTSD is 
awarded.  


REMAND

As noted in the Introduction to this decision, a remand is 
necessary in this appeal for two reasons.  First, in light of 
the fact that hearing transcripts are unavailable from the 
two BVA hearings that were held in November 2002 and May 
2003, the veteran has requested another hearing before a 
Veterans Law Judge at the Los Angeles RO.  Second, in light 
of the decision above, which awards the veteran a 50 percent 
rating for PTSD, the RO should first contact the veteran and 
ask him if he wants to continue his appeal.  Unless the 
veteran indicates that he does not wish to continue his 
appeal, or that he no longer wishes to appear at a hearing 
before a Veterans Law Judge, the RO should schedule the 
veteran for a hearing as soon as possible.  

Therefore, this matter is REMANDED to the RO for the 
following:

1.  The RO should contact the veteran, 
and ask him whether he wishes to continue 
his appeal for an increased rating for 
PTSD, in light of the 50 percent 
disability rating awarded pursuant to 
this decision.

2.  Unless the veteran indicates that he 
does not wish to continue his appeal, the 
RO should schedule the veteran for a 
hearing before a Veterans Law Judge at 
the Los Angeles, RO.  After the hearing 
is conducted, the case should be returned 
to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




______________________________	        
______________________________
   RON GARVIN				    LAWRENCE M. SULLIVAN
 Veterans Law Judge,				  Veterans Law Judge,
      Board of Veterans' Appeals			        Board of 
Veterans' Appeals




_________________________________________
STEVEN L. KELLER
Veterans Law Judge,
Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 


